                         Case 6:19-cv-00118-RSB-BWC Document 7 Filed 01/06/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                        United States District Court
                                                Southern District of Georgia
                  DOMINIQUE D. MIKEL,

                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        6:19-cv-118

                  CLAXTON POULTRY FARMS, INC.; and
                  MIKE BLAND,

                          Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with this Court's Order dated December 30, 2020, adopting the Report and

                    Recommendation of the United States Magistrate Judge as the opinion of this Court, judgment is

                    entered dismissing Plaintiff's Complaint and denying Plaintiff in forma pauperis status on appeal.

                    This case stands closed.




           Approved by: ________________________________
                         _______________
                                      _ ______________




           January 6, 2021                                                     John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     e uty Clerk
                                                                                    Dep
GAS Rev 10/2020
